Exhibit 99.2 Third Quarter Fiscal 2010 Supplemental Operating and Financial Data for the Quarter Ended January 31, 2010 CONTACT: Lindsey Knoop Anderson Director of Investor Relations Direct Dial: 701-837-4738 E-Mail: landerson@iret.com 3015 16th Street SW, Suite 100 Minot, ND 58701 Tel: 701.837.4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents January 31, 2010 Page Company Background and Highlights 2 Investment Cost by Segment 5 Key Financial Data Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations 7 Funds From Operations 8 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 9 Capital Analysis Long-Term Mortgage Debt Analysis 10 Long-Term Mortgage Debt Detail 11-12 Capital Analysis 13 Portfolio Analysis Stabilized Properties Net Operating Income Summary 14 Net Operating Income Detail 15-18 Stabilized Properties and Overall Economic Occupancy Levels by Segment 19 Tenant Analysis Commercial Leasing Summary 20-21 Multi-Family Residential Summary 22 10 Largest Commercial Tenants - Based on Annualized Base Rent 23 Lease Expirations as of January 31, 2010 24 Growth and Strategy Fiscal 2010 Acquisition Summary 25 Definitions 26 Table of Contents 1 Company Background and Highlights Third Quarter Fiscal 2010 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, medical (including senior housing), industrial and retail segments. During the third quarter of fiscal year 2010, IRET acquired two limited liability companies that own and operate a portfolio of five assisted living facilities in three communities in Wyoming. The five facilities, located in Casper (two facilities), Cheyenne (two facilities) and Laramie (one facility), Wyoming, have a total of approximately 320 units or approximately 370-380 beds. IRET acquired 100% of the member interests in the owner and operator of these five facilities for a total purchase price of approximately $45 million. The Wyoming assisted living portfolio consists of the Meadow Wind and Park Place assisted living facilities in Casper, Wyoming; the Aspen Wind and Sierra Hills assisted living facilities in Cheyenne, Wyoming; and the Spring Wind assisted living facility in Laramie, Wyoming.The acquisition price for the portfolio was funded with cash in the amount of approximately $8.87 million, and with the proceeds of a $36.5 million loan from First International Bank and Trust, Watford City, North Dakota. During the third quarter of fiscal year 2010, the Company also acquired an approximately 6.8 acre parcel of vacant land located in Fargo, North Dakota for a purchase price of approximately $395,000. The Company has agreed to construct a new facility on this property to be leased to a single tenant, with a target lease commencement date in July 2010. The Company estimates that its cost to construct the facility will be approximately $4.2 million, including the cost of the land, plus imputed construction interest. The Company had no development projects placed in service or material dispositions during the third quarter of fiscal year 2010. IRET had no development projects placed in service or material dispositions during the third quarter of fiscal year 2010. IRET continues to pursue its announced goal of transferring the management of the majority of its commercial and multi-family residential properties from third-party property management companies to its own employees. As of January 31, 2010, the Company has under internal management a total of 119 properties in its commercial industrial, medical, office and retail segments, totaling approximately 7.4 million square feet. Approximately 55.6% of the properties in the Company’s commercial industrial segment, 77.9% of the properties in its medical segment, 47.2% of the properties in its office segment, and 92.3% of the properties in its retail segment, were internally managed by Company employees as of January 31, 2010. IRET continues to evaluate its portfolio of commercial properties to determine additional suitable candidates for internal management, and to establish appropriate timelines to accomplish the transfers. The transition to internal management in the Company’s multi-family residential segment is still in the early stages. As of January 31, 2010, approximately 4.2% of the properties in the Company’s multi-family residential segment were internally managed by Company employees, or approximately 367 units in six buildings. During the third quarter of fiscal year 2010, the Company added 21 new employees (19 full-time and 2 part-time), 15 of which, including a Vice President of Residential Property Management, were hired to work in multi-family residential property management. Subsequent to the end of the third quarter, in February 2010, the Company opened two regional property management offices in Rochester, Minnesota and St. Cloud, Minnesota, to manage its multi-family residential properties in those communities. These additions to staff, and associated investments in equipment, accounting and other support systems, represent a significant expense to the Company, which is reflected in an increase in property management expense of approximately $568,000 for the nine months ended January 31, 2010, primarily in the multi-family residential segment. On April 7, 2009, IRET and IRET Properties entered into a continuous equity offering program sales agreement with Robert W. Baird & Co. Incorporated (Baird).Pursuant to the Sales Agreement, IRET may offer and sell its common shares of beneficial interest having an aggregate gross sales price of up to $50 million, from time to time through Baird as IRET's sales agent. Sales of common shares, if any, under the program will depend upon market conditions and other factors to be determined by IRET. IRET has no obligation to sell any common shares in the program, and may at any time suspend solicitation and offers under the program or terminate the program. IRET sold no common shares under this program during the second and third quarters of fiscal year 2010. During the first quarter of fiscal year 2010, IRET sold 116,869 common shares under this program for total proceeds (before offering expenses but after underwriting discounts and commissions) of $1.1 million. IRET's third quarter fiscal year 2010 results reflect the continuing challenges the real estate industry faced during the three months ended January 31, 2010, and worsening conditions in IRET's multi-family residential segment in particular.During this quarter, factors adversely affecting demand for IRET’s commercial and multi-family properties continued to be pervasive across the United States and in IRET’s markets, with commercial tenants continuing to focus on reducing costs through space reductions and lower rents. Additionally, continued job losses pressured occupancy and revenue in the Company’s multi-family residential segment. We expect current credit market conditions and the continued high level of unemployment to maintain or increase credit stresses on Company tenants, and continue to expect this tenant stress to lead to increases in past due accounts and vacancies. In the third quarter of fiscal year 2010, IRET paid its 155th consecutive quarterly distribution per common share/unit at equal or increasing rates.The $0.1715 per share/unit distribution was paid January 15, 2010. As of January 31, 2010, IRET owns a diversified portfolio of 250 properties consisting of 77 multi-family residential properties, 67 office properties, 54 medical properties (including senior housing), 19 industrial properties and 33 retail properties.IRET’s distributions have increased every year for 39 consecutive years.IRET’s shares are publicly traded on the NASDAQ Global Select Market (NASDAQ:IRET). Table of Contents 2 Company Snapshot (as of January 31, 2010) Company Headquarters Minot, North Dakota Fiscal Year-End April 30 Reportable Segments Multi-Family Residential; Commercial Office, Medical, Industrial, Retail Total Properties Total Square Feet (commercial properties) 12.0 million Total Units (multi-family residential properties) Common Shares Outstanding (thousands) Limited Partnership Units Outstanding (thousands) Common Share Distribution - Quarter/Annualized $ 0.1715/$0.686 Dividend Yield 7.9% Total Capitalization (see p. 13 for detail) $ 1.9 billion Investor Information Board of Trustees Jeffrey L. Miller Trustee and Chairman Stephen L. Stenehjem Trustee and Vice Chairman, Chair of Compensation Committee John D. Stewart Trustee, Chair of Audit Committee Patrick G. Jones Trustee C.W. “Chip” Morgan Trustee John T. Reed Trustee, Chair of Nominating and Governance Committee Edward T. Schafer Trustee W. David Scott Trustee Thomas A. Wentz, Jr. Trustee, Senior Vice President and Chief Operating Officer Timothy P. Mihalick Trustee, President and Chief Executive Officer Management Timothy P. Mihalick President and Chief Executive Officer; Trustee Thomas A. Wentz, Jr Senior Vice President and Chief Operating Officer; Trustee Diane K. Bryantt Senior Vice President and Chief Financial Officer Thomas A. Wentz, Sr. Senior Vice President and Chief Investment Officer Charles A. Greenberg Senior Vice President, Commercial Asset Management Michael A. Bosh Senior Vice President, General Counsel and Assistant Secretary Karin M. Wentz Senior Vice President, Chief Compliance Officer, Associate General Counsel & Secretary Corporate Headquarters: 3015 16th Street SW, Suite 100 Minot, North Dakota 58701 Trading Symbol:IRET Stock Exchange Listing:NASDAQ Investor Relations: Lindsey Knoop Anderson landerson@iret.com Table of Contents 3 Common Share Data (NASDAQ: IRET) 3rd Quarter Fiscal Year 2010 2nd Quarter Fiscal Year 2010 1st Quarter Fiscal Year 2010 4th Quarter Fiscal Year 2009 3rd Quarter Fiscal Year 2009 High Closing Price $ Low Closing Price $ Average Closing Price $ Closing Price at end of quarter $ Common Share Distributions—annualized $ Closing Dividend Yield - annualized % Closing common shares outstanding (thousands) Closing limited partnership units outstanding (thousands) Closing market value of outstanding common shares, plus imputed closing market value of outstanding limited partnership units (thousands) $ Certain statements in these supplemental disclosures are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results.Such risks, uncertainties and other factors include, but are not limited to:fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2009 Form 10-K.We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Third Quarter Fiscal 2010 Acquisitions Casper 1930 E. 12th St. (Park Place), Casper, WY Laramie 1072 N. 22nd St. (Spring Wind), Laramie, WY Casper 3955 E. 12th St. (Meadow Wind), Casper, WY Cheyenne 4010 N. College Dr. (Aspen Wind), Cheyenne, WY Table of Contents 4 Investment Cost by Segment – Third Quarter Fiscal 2010 With investments in the multi-family residential and commercial office, medical, industrial and retail segments, IRET’s diversified portfolio helps to provide stability during market fluctuations in returns from specific property types. Table of Contents 5 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) 01/31/2010 10/31/2009 07/31/2009 04/30/2009 01/31/2009 ASSETS Real estate investments Property owned $ Less accumulated depreciation ) Development in progress 0 0 0 0 Unimproved land Mortgage loans receivable, net of allowance Total real estate investments Other assets Cash and cash equivalents Restricted cash 0 0 0 0 Marketable securities – available-for-sale Receivable arising from straight-lining of rents, net of allowance Accounts receivable, net of allowance Real estate deposits 88 Prepaid and other assets Intangible assets, net of accumulated amortization Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation Goodwill Deferred charges and leasing costs, net of accumulated amortization TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ Revolving lines of credit Mortgages payable Other TOTAL LIABILITIES REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest Common Shares of Beneficial Interest Accumulated distributions in excess of net income ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ Table of Contents 6 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Nine Months Ended Three Months Ended OPERATING RESULTS 01/31/2010 01/31/2009 01/31/2010 10/31/2009 07/31/2009 04/30/2009 01/31/2009 Real estate revenue $ Real estate expenses Gain on involuntary conversion 0 0 0 0 0 Net operating income Interest ) Depreciation/amortization ) Administrative expenses, advisory and trustee services ) Other expenses ) Impairment of real estate investment ) 0 ) ) 0 ) 0 Other income Gain on sale of other investments 0 54 0 0 0 0 0 Net income $ Net (income) loss attributable to noncontrolling interest – Operating Partnership ) ) 39 59 ) ) ) Net loss (income) attributable to noncontrolling interests – consolidated real estate entities 2 97 49 26 ) ) 15 Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ $ $ ) $ ) $ $ $ Per Share Data Net income per common share – basic & diluted $ Percentage of Revenues Real estate expenses % Interest % Depreciation/amortization % General and administrative % Net income % Ratios EBITDA(1)/Interest expense x x x x x x x EBITDA/Interest expense plus preferred distributions x x x x x x x See Definitions on page 26.EBITDA is a non-GAAP measure; see page 9 for a reconciliation of EBITDA to net income (loss). Table of Contents 7 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES FUNDS FROM OPERATIONS(unaudited) (in thousands, except per share and unit data) Nine Months Ended Three Months Ended 01/31/2010 01/31/2009 01/31/2010 10/31/2009 07/31/2009 04/30/2009 01/31/2009 Funds From Operations(1) Net income attributable to Investors Real Estate Trust $ Less dividends to preferred shareholders ) Net income (loss) available to common shareholders ) ) Adjustments: Noncontrolling interests – Operating Partnership ) ) Depreciation and amortization Gain on depreciable property sales 0 ) 0 0 0 0 0 Funds from operations applicable to common shares and Units $ FFO per share and unit - basic and diluted $ Weighted average shares and units See Definitions on page 26. Table of Contents 8 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION (EBITDA) (unaudited) (in thousands) Nine Months Ended Three Months Ended 01/31/2010 01/31/2009 01/31/2010 10/31/2009 07/31/2009 04/30/2009 01/31/2009 EBITDA(1) Net income attributable to Investors Real Estate Trust $ Adjustments: Noncontrolling interests – Operating Partnership ) ) Income before noncontrolling interests – Operating Partnership Add: Interest Depreciation/amortization related to real estate investments Amortization related to non-real estate investments Amortization related to real estate revenues(2) 92 ) 28 30 34 3 ) Less: Interest income ) Gain on sale of real estate, land and other investments 0 ) 0 0 0 0 0 EBITDA $ See Definitions on page 26. Included in real estate revenue in the Statement of Operations. Table of Contents 9 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES LONG-TERM MORTGAGE DEBT ANALYSIS (in thousands) Debt Maturity Schedule Annual Expirations Total Mortgage Debt Future Maturities of Debt Fiscal Year Fixed Debt Variable Debt Total Debt Weighted Average(1) % of Total Debt $ $
